
	
		IB
		House Calendar No. 134
		112th CONGRESS
		2d Session
		H. R. 1818
		[Report No.
		  112–505]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			May 10, 2011
			Mr. McKeon introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		
			May 30, 2012
			Referred to the House Calendar and ordered to be
			 printed
		
		A BILL
		To designate Mt. Andrea Lawrence, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Mt. Andrea Lawrence Designation Act of
			 2011.
		2.FindingsCongress finds that Andrea Mead
			 Lawrence—
			(1)was born in
			 Rutland County, Vermont, on April 19, 1932, where she developed a life-long
			 love of winter sports and appreciation for the environment;
			(2)competed in the
			 1948 Winter Olympics in St. Moritz, Switzerland, and the 1956 Winter Olympics
			 in Cortina d’Ampezzo, Italy, and was the torch lighter at the 1960 Winter
			 Olympics in Squaw Valley, California;
			(3)won 2 Gold Medals
			 in the Olympic special and giant slalom races at the 1952 Winter Olympics in
			 Oslo, Norway, and remains the only United States double-gold medalist in alpine
			 skiing;
			(4)was inducted into
			 the U.S. National Ski Hall of Fame in 1958 at the age of 25;
			(5)moved in 1968 to
			 Mammoth Lakes in the spectacularly beautiful Eastern Sierra of California, a
			 place that she fought to protect for the rest of her life;
			(6)founded the Friends of Mammoth to maintain
			 the beauty and serenity of Mammoth Lakes and the Eastern Sierra;
			(7)served for 16
			 years on the Mono County Board of Supervisors, where she worked tirelessly to
			 protect and restore Mono Lake, Bodie State Historic Park and other important
			 natural and cultural landscapes of the Eastern Sierra;
			(8)worked, as a
			 member of the Great Basin Air Pollution Control District, to reduce air
			 pollution that had been caused by the dewatering of Owens Lake;
			(9)founded the Andrea
			 Lawrence Institute for Mountains and Rivers in 2003 to work for environmental
			 protection and economic vitality in the region she loved so much;
			(10)testified in 2008
			 before the Mono County Board of Supervisors in favor of the Eastern Sierra and
			 Northern San Gabriel Wild Heritage Act, a bill that was enacted the day before
			 she died;
			(11)passed away on
			 March 31, 2009, at 76 years of age, leaving 5 children, Cortlandt, Matthew,
			 Deirdre, Leslie, and Quentin, and 4 grandchildren; and
			(12)leaves a rich
			 legacy that will continue to benefit present and future generations.
			3.Designation of
			 Mt. Andrea Lawrence
			(a)In
			 generalPeak 12,240 (located 0.6 miles northeast of Donahue Peak
			 on the northern border of the Ansel Adams Wilderness and Yosemite National Park
			 (UTM coordinates Zone 11, 304428 E, 4183631 N)) shall be known and designated
			 as Mt. Andrea Lawrence.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, record, or other paper of the
			 United States to the peak described in subsection (a) shall be considered to be
			 a reference to Mt. Andrea Lawrence.
			
	
		May 30, 2012
		Referred to the House Calendar and ordered to be
		  printed
	
